                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JUAN FRANCISCO VEGA,

          Plaintiff,

v.                                    Case No:   2:18-cv-723-FtM-29NPM

DONALD SAWYER, Florida Civil
Commitment            Center
Administrator,

          Defendant.
                                  /

                           OPINION AND ORDER

     Before the Court are Defendant Donald Sawyer’s Motion for

Summary Judgment (Doc. #68) and Plaintiff Juan Francisco Vega’s

Motion for Summary Judgment (Doc. #69).

                                 Background

     Vega is a detainee at the Florida Civil Commitment Center

(FCCC) because a Florida court deemed him a sexually violent

predator under the Jimmy Ryce Act, Fla. Stat. § 394.910 et seq.

Sawyer is the FCCC’s Facility Administrator.              Vega filed this

civil rights action against Sawyer under 42 U.S.C. § 1983, alleging

that Sawyer violated his right to marriage.          Both parties now move

for summary judgment.

     In February 2017, Vega and Nancy Martinez—a former FCCC

employee—sought   a   marriage    license     from   Robert   Germaine,   the
former Clerk of the Courts in Highlands County, Florida. 1                      The

Clerk has a policy for “Incarcerated Marriages.”                It requires an

incarcerated applicant to “present a statement from facility with

the     inmate’s      name    authorizing    marriage     request    on    prison

letterhead.”          (Doc. #67-2).     Vega asked Sawyer to approve his

marriage, and Sawyer refused.            (Doc. #69-1 at 2).         On March 9,

2017,       Antonia   Rivera,    Director    of    Official   Records     for   the

Highlands County Clerk of the Courts, sent Martinez a letter

stating, “This is to advise you that we are not able to assist you

with your request.            Please contact the Clerk’s office in your

county for assistance.”          (Doc. #67-5). 2

        On April 3, 2017, Vega petitioned the Florida Second District

Court of Appeal (2nd DCA) for a writ of mandamus against Germaine. 3

The 2nd DCA denied the petition because Vega failed to meet the

mandamus standard.           (Doc. #67-6).   Vega asked the Florida Supreme

Court and the United States Supreme Court to review the 2nd DCA’s

decision, but both courts declined.               (Doc. #67-7; #67-8).



        1   Germaine has since been replaced by Jerome Kaszubowski.
       The letter was mailed to Martinez at a P.O. box in Fort
        2

Myers, Lee County, Florida. The record is silent as to why Vega
and Martinez sought a marriage license in Highlands County and
whether they have attempted to get a license from a clerk in a
different county.
       The Court takes judicial notice of the facts stated on the
        3

2nd DCA’s electronic docket for Case Number 2D17-1312. See Fed. R.
Evid. 201.



                                         2
     On August 18, 2017, Robin Dodd, Supervisor of Tax Deeds &

Marriage License for the Highland County Clerk of Courts emailed

the following to Lavon Cardenas, Legal Coordinator at FCCC: “We

have received a marriage license request from Juan Vega to marry

Nancy Martinez.      Could you please provide our office with your

response to this request as soon as possible.”            (Doc. #67-3).

Sawyer   responded,    “FCCC   does   not   support   marriages   at   our

facility.”   (Doc. #67-4).       The Highlands County Clerk did not

issue Vega and Martinez a marriage license.

     Sawyer’s Affidavit sheds light on the FCCC’s policy regarding

resident marriages:

     10. If a resident wishes to marry, we have strict
     guidelines for how the marriage ceremony is to take
     place, solely for the purpose of ensuring the health,
     safety, and welfare of residents and staff.

     11. My staff and I do not otherwise get involved with a
     resident’s decision to marry.

     12. FCCC administration does not             grant   or   deny
     permission for a resident to marry.

(Doc. #67-1 at 3).    Sawyer further explained the policy in response

to an interrogatory:

     FCCC does not prohibit a resident’s decision to get
     married.   FCCC does not take a position approving or
     denying a resident’s marriage decision. FCCC does not
     assist or facilitate a resident’s marriage process. The
     resident is able to make his own arrangements, which do
     not require approval or denial from FCCC administration.

(Doc. #69-3 at 4).




                                      3
     Vega’s    Affidavit       claims,          “The     FCCC     approved      marriage

applications, before and after my marriage request, for at least

four FCCC detainees.”         (Doc. #69-1 at 2-3).              Vega does not state

how he came to this knowledge.              But in his Complaint, he explains

that while litigating in state court, he and Martinez “discovered

that other Counties in Florida have previously sold marriage

licenses to civil detainees and their Fiancée’s [sic] and that the

[FCCC] has previously approved the marriage of other residents.”

(Doc. #1 at 4-5).       On this point, Vega’s Affidavit is not proper

summary judgment evidence because it is not based on personal

knowledge.     See     Fed.   R.     Civ.       P.    56(c)(4).        Thus,    Sawyer’s

description of the FCCC’s policy of neutrality in residents’

marriage decisions and Sawyer’s strict adherence to that policy

are uncontroverted.

                                   Legal Standard

     Summary    judgment      is    appropriate         only    when    the    Court   is

satisfied “there is no genuine issue as to any material fact” and

the moving party is entitled to judgment as a matter of law.                        Fed.

R. Civ. P. 56(c).       The initial burden falls on the movant, who

must identify    the    portions       of       the    record   “which    it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                            A genuine

issue of material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”



                                            4
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                        To

defeat    summary      judgment,   the    non-movant    must      “go    beyond   the

pleadings, and present affirmative evidence to show that a genuine

issue of material facts exists.”                Porter v. Ray, 461 F.3d 1315,

1320 (11th Cir. 2006).

     In reviewing a motion for summary judgment, the Court views

the evidence and all reasonable inferences drawn from it in the

light most favorable to the non-movant.                 See Battle v. Bd. of

Regents, 468 F.3d 755, 759 (11th Cir. 2006).

                                       Analysis

     To maintain a claim under 42 U.S.C. § 1983, Vega must prove:

“(1) a violation of a constitutional right; and (2) that the

alleged violation was committed by a person acting under the color

of state law.”         Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir.

2016).     There is no doubt that marriage is a fundamental right

under the Due Process Clause of the Constitution.                   Obergefell v.

Hodges, 576 U.S. 644, 664 (2015).                  The parties here disagree

whether Sawyer deprived Vega of that right.

     Vega argues the Court should apply the Turner test to Sawyer’s

refusal to approve Vega’s marriage.                 In Turner v. Safley, the

Supreme    Court    announced      a   four-factor    test   to    determine      the

validity    of     a    regulation       that     impinges   on     a     prisoner’s

constitutional rights.        482 U.S. 78, 89-92 (1987).                The Eleventh




                                          5
Circuit adopted a more lenient version of the Turner test for FCCC

detainees.      Pesci v. Budz, 730 F.3d 1291, 1297-98 (11th Cir. 2013).

      Sawyer argues the Turner test is inappropriate here because

he did not interfere with Vega’s right to marriage.                Rather, the

Highlands County Clerk of the Courts created an artificial and

unlawful impediment to marriage by requiring Sawyer’s approval.

Sawyer further argues that even if the Clerk’s “Incarcerated

Marriages” policy is legally sound, it does not apply to Vega

because he is civilly detained, not incarcerated.

      To resolve this dispute, the Court turns to the Florida

Statutes.    Section 741.01(1) states, “Every marriage license shall

be issued by a county court judge or clerk of the circuit court

under his or her hand and seal.             The county court judge or clerk

of the circuit court shall issue such license, upon application

for the license, if there appears to be no impediment to the

marriage.”       Florida statutes do not define “impediment,” but

possible examples can be found at Sections 741.04(1) (setting a

minimum age), 741.04(4) (requiring completion of a premarital

preparation course), 741.21 (prohibiting incestuous marriages),

and    741.212         (prohibiting     same-sex     marriages)      (declared

unconstitutional by Brenner v. Scott, No. 4:14-CV-107-RH/CAS, 2016

WL 3561754 (N.D. Fla. Mar. 30, 2016)).

      Nothing     in    the   Florida   Statutes    suggests      that   Vega’s

involuntary civil commitment is an impediment to marriage.                 Nor



                                        6
do the statutes suggest that issuance of a marriage license can

hinge on Sawyer’s approval or disapproval.            Vega has been unable

to marry Martinez because Germaine refused to issue him a marriage

license.     The law does not afford Sawyer any control over that

decision.

     Germaine argued to the Supreme Court that non-issuance of a

marriage license was proper under his “Incarcerated Marriages”

policy because Sawyer did not approve the marriage.              (Doc. #1 at

7-8).      This   argument   fails   for   a   host   of   reasons.    First,

Germaine’s office informed Martinez of the denial in March 2017,

months before seeking input from the FCCC.            Second, detainment at

the FCCC is not an impediment to marriage.                 The uncontroverted

record shows that multiple FCCC residents have gotten married

without Sawyer’s approval.       Third, Florida law required Germaine—

not Sawyer—to decide whether to issue a marriage license.             Fourth,

even if Germaine could ask Sawyer to decide whether there as an

impediment to the marriage, he did not do so; his office merely

asked the FCCC to provide “a response” to Vega’s request for a

marriage license.     Fifth, Sawyer’s response—that the FCCC does not

support marriages—is not a legal impediment to marriage.                Under

Florida law, Sawyer’s approval of Vega’s marriage has no bearing

on Vega’s right to a marriage license.

     In short, Vega’s § 1983 claim against Sawyer fails because

Sawyer has not violated Vega’s right to marriage.               The Highlands



                                      7
County Clerk—not Sawyer—refused to issue Vega a marriage license.

Sawyer is thus entitled to summary judgment.

     Accordingly, it is

     ORDERED:

     (1)   Defendant Donald Sawyer’s Motion for Summary Judgment

           (Doc. #68) is GRANTED.

     (2)   Plaintiff   Juan   Francisco   Vega’s   Motion   for   Summary

           Judgment (Doc. #69) is DENIED.

     (3)   Vega’s Complaint (Doc. #1) is DISMISSED with prejudice.

     (4)   The Clerk is DIRECTED to enter judgment, terminate all

           deadlines and hearings, and close the case.

     DONE AND ORDERED in Fort Myers, Florida on May 4th, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                    8
